—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, New York City Transit Authority, dated January 2, 1992, which adopted the recommendation of an Administrative Law Judge, made after a hearing, and dismissed he petitioner from his position as a transit police officer.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The petitioner was found guilty of failing to report for a medical examination on time, failing to take a required *860urinalysis, and failing to report for duty for approximately one month without leave. This determination was supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135). Under the circumstances of this case, the penalty of dismissal was not so disproportionate as to shock one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222).
O’Brien, J. P., Thompson, Altman and Krausman, JJ., concur.